DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 Response to Amendment
	This Office Action is in response to the amendments filed on 09/08/2022 as directed by the Final Rejection on 05/10/2022. Claims 1 and 20 are amended. Claims 2-3 and 15 are canceled. Claims 1, 4-14 and 16-22 remain pending in the instant application.
Response to Arguments
Applicant’s arguments, see Pages 8-20, filed 09/08/2022, with respect to claims 1, 4-14 and 16-22 have been fully considered and are persuasive.  The rejections of claims 1, 4-14 and 16-22 has been withdrawn. The previous drawing objections under 37 CFR 1.84 and 37 CFR 1.121 (d) are withdrawn. However, new rejections under 35 U.S.C 112(b) are made below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment arrangement for attaching” in claim 1 lines 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “holding a limb of said individual human subject” which renders the claim indefinite. It appears that Applicant intends to refer to the same singular limb as opposed to two distinct limbs in contact with the attachment arrangement or being manipulated by the human assistant. Applicant is advised to amend the claim to read “holding said limb of said individual human subject” to clarify that the same limb is referred to throughout the claim. For claim limitation purposes, the claim will be interpreted as the same limb being held as the same limb attached to the articulated system, which is the ‘impaired’ limb.
Regarding claim 20, claim 20 recites the limitation “a computer-controlled, motorized exercise device… one or more motors… an articulated system… one interface… a limb of a human subject…” and further recites “wherein said computer-controlled, motorized exercise device is configured to enable the method of claim 1”, which renders the claim indefinite. Claim 20 is dependent upon claim 1, which already recites all of the claimed structures. Thus, Applicant is advised to amend claim 20 to follow the antecedent basis established in claim 1, to remove the reference to the structures redundantly claimed which do not further limit claim 1. Lastly, it is noted that if claim 20 is intended to be dependent on claim 1, the dependency should be moved toward the preamble of the claim for clarity and consistency with the rest of the dependent claims.
Allowable Subject Matter
Claims 1, 4-14 and 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art is Einav (U.S Publication No. 2007/0299371 A1) and Dewald (U.S Publication No. 2006/0079817 A1) and Hogan (U.S Patent No. 5,466,213 A) and Quintinksie (U.S Patent No. 6,007,500 A) and Borsheim (U.S Publication No. 2002/0010056 A1) and Cost (U.S Publication No. 2007/0027410 A1) and Whitall (U.S Publication No. 2003/0207739 A1).
Einav discloses a method for determining a personalized exercise movement with a computer-controlled motorized exercise device, with an articulated system (see Figs. 1 and 5; also see Paragraph 0354 and 0361-0362, where the tip may be manipulated by the patient to articulate and record the motions provided). The device attaches to a distal extremity of a limb of a subject, and has a measuring system for determining torque or force applied at the interface (see Paragraph 0050, 0373 and 0553-0558, also see Fig. 1, the device may attach to the distal extremity of the subject and measures the applied force; also see Paragraph 0369, where the patient may be anchored to the tip by a strap or handle or rest, and thus the device attaches to the distal extremity). Einav also discloses an active compliance mode which determines the movement of the articulated system to avoid force applied at the interface by muscle-propelled movement (see Paragraph 0362 and 0367 and 0377) and additionally discloses recording active accompanying movement (Paragraph 0377 and 0384).
However, Einav is silent regarding wherein the forces or torques applied at the interface are measured by an assistant holding an impaired limb of the user, which is connected to the articulated system, in the assistant’s hands, and then manipulating the impaired limb to provide the muscle-propelled movement. Einav is further silent regarding wherein parameters of the motors accompanying the applied force/torque from such manipulation of the impaired limb of the user by the assistant holding the impaired limb are recorded for personalizing an exercise movement.
None of the prior art teaches or suggests recording a customized rehabilitation regime from the forces applied, and corresponding accompanying motor forces, from having the assistant or therapist to physically and directly manipulate an impaired limb of the subject as it is attached to the patient interface of the rehabilitation system. An ‘impaired limb’ is understood in light of the specification to mean a limb with significant diminished motor or sensory function such as hemiplegia, paraplegia or tetraplegia patients (Page 4 lines 3-6), as opposed to merely a non-dominant or slightly weaker limb.
Quintinskie teaches that it is a known rehabilitation method to have the assistant or therapist directly manipulate a subjects impaired limb to move it through a therapeutic range of motion (Col. 2 lines 14-32), however, such manipulation is not recorded or programmed to repeat the applied motion, but is applied on a session-by-session basis without any equipment affixed to the patient, in contrast to the requirements of the instant application. Additionally, Quintinskie presents concerns that manipulation of a bad limb may cause injury to the subject or an ineffective stretching of the joint when compared to the subject performing the action themselves. While not expressly teaching away, Quintinskie presents concerns against having the therapist manipulate the injured limb, which is not considered in other pieces of prior art. Dewald teaches that the range of motion applied by an impaired body part affixed to a rehabilitation system patient interface may be recorded to generate a personalized regime, which is then played back to apply the corresponding forces to the patient’s limbs and nerves (Paragraph 0030). However, such programming and recording is done solely from the patient’s autonomous movements, and Dewald does not teach or consider having an assistant manipulate the impaired limb to record the personalized regime. Cost and Greiner similarly teach that a therapist can prescribe or program into a rehabilitation system a therapeutic regime, or sets particular parameters. Again, such references do not teach the generation of a personalized regime by having the assistant physically hold the patient’s impaired limb to move the limb while attached to the articulated system, the corresponding motions of which are recorded for making the personalized regime. Whitall teaches that an assistant may provide manual assistance to an impaired arm to complete an exercise on a rehabilitation device (Paragraph 0082), however, Whitall does not teach or consider recording such forces imparted by the assistant via the impaired limb in order to program a customized exercise regime mimicking such forces.
Thus, it is found that one having ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the method of Einav to include determining the forces applied to the measuring system through the human assistant holding the human subject’s impaired limb as it acts on the interface, and further recording the accompanying movement of the motors on the system in an active compliance mode in response to the forces applied by the assistant, for creating a personalized exercise routine for the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785